Citation Nr: 1433510	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-37 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a right great toe disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral gastrocnemius equinus.

3.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral pes valgo planus.

4.  Whether new and material evidence has been received to reopen the claim for service connection for functional hallux limitus.

5.  Whether new and material evidence has been received to reopen the claim for service connection for nerve entrapment.



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986.  These matters are before the Board of Veterans' Appeals from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's September 2010 substantive appeal, he requested a Board hearing; however, he subsequently cancelled this request in lieu of a hearing before a decision review officer.  In June 2012, the Veteran participated in an informal conference with a decision review officer (in lieu of a hearing) and the parties agreed to further develop the case by ordering VA examinations.


FINDINGS OF FACT

1.  The Veteran did not appeal a September 2007 rating decision which denied service connection for a right great toe disability, bilateral gastrocnemius equinus, bilateral pes valgo planus, functional hallux limitus, and nerve entrapment (finding that such disabilities were not attributable to service).

2.  Evidence received since the September 2007 rating decision, including June and July 2012 VA examination reports, relates to the previously unestablished elements of whether the Veteran has a right great toe disability, bilateral gastrocnemius equinus, bilateral pes valgo planus, functional hallux limitus, and nerve entrapment that are attributable to service.

3.  A right great toe disability, bilateral gastrocnemius equinus, bilateral pes valgo planus, functional hallux limitus, and nerve entrapment were not manifested in service or for many years thereafter, and are not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision denying service connection for a right great toe disability, bilateral gastrocnemius equinus, bilateral pes valgo planus, functional hallux limitus, and nerve entrapment is final.  38 U.S.C.A. § 7105 (West 2002);    38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claims for service connection for a right great toe disability, bilateral gastrocnemius equinus, bilateral pes valgo planus, functional hallux limitus, and nerve entrapment.  38 U.S.C.A.         § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Service connection for a right great toe disability is not warranted.  38 U.S.C.A.           § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

4.  Service connection for bilateral gastrocnemius equinus is not warranted.           38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

5.  Service connection for bilateral pes valgo planus is not warranted.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

6.  Service connection for functional hallux limitus is not warranted.  38 U.S.C.A.    § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

7.  Service connection for nerve entrapment is not warranted.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
  
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A May 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also provided notice in accordance with Kent and informed the appellant of disability rating and effective date criteria.  

He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Additionally, SSA records have been associated with the claims files.  The Veteran was also afforded the opportunity to give testimony before the Board.  The Veteran was afforded VA examinations in June and July 2012.  Additionally a supplementary medical opinion was provided in April 2014.  As will be discussed in more detail below, the Board finds that these examinations and medical opinions, taken together, are adequate for rating purposes.  The examination reports reflect familiarity with the record, and include an adequate explanation of rationale with citation to the factual record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including arthritis, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he developed foot and ankle disabilities from his experiences in service and that he has continued to have foot and ankle problems since.

STRs note complaints and treatment for calluses, corns, and blisters.  The Veteran reported foot pain and was recommended for orthotics.  In February 1985, the provisional diagnosis was pes planus. 

In October 2006, the Veteran reported foot pain for 20 years and stated he has had numerous custom-made inserts.  An April 2007 foot X-ray showed mild soft tissue swelling overlying the metatarsophalangeal joint of the great right toe.  The impression was, in part, pes planus.  An April 2007 treatment record noted an impression of bilateral pes valgo planus, bilateral gastrocnemius equinus, degenerative arthritis of the first metatarsaocuneiform joint of the right foot, functional hallux limitus, and nerve entrapment.  A February 2008 podiatry record noted severe pes planus, equinus, hallux rigidus, lateral ankle impingement secondary to flat foot, and a callus.  He was advised to wear orthotics for support.  In December 2008, a private treatment record noted an assessment of pronation syndrome with pes planus, bilateral gastrocnemius equinus, degenerative arthritis of both feet with metatarsal cuneiform joint and first MPJ sinus tarsi syndrome.  A December 2008 X-ray showed flattened plantar arches bilaterally.

In January 2009, it was noted that the Veteran had a foot injury related to his occupation (ex-military).  An MRI showed no evidence of internal derangement; probable plantar calcaneal spur.  An additional MRI showed findings most compatible with degenerative change at the first MTP joint and first cuneiform and first metatarsal articulation.  A January 2009 ankle MRI showed findings consistent with sinus tarsi syndrome.

In October 2010, the Social Security Administration (SSA) found that the Veteran was disabled, primarily due to disorders of muscle ligament and fascia, and secondarily due to disorders of the back.

In July 2011, the Veteran reported bilateral chronic foot pain.  A May 2012 private treatment record noted assessments of bilateral gastrocnemius equinus, severe arthritic changes of the bilateral first rates, and bilateral pronation syndrome.  It was noted that the Veteran was initially seen in severe and that the Veteran suffered from multiple conditions which may have been precursors to his current conditions.

On June 2012 VA flatfoot examination, the Veteran reported that his pain started in basic training.  He indicated having paresthesias in both feet under his medial arches and reported a cramping sensation in his midfoot and hindfoot.  He also reported swelling in his ankles and pain along the peroneals and posterior tibial tendons.  He stated that he has difficulty walking long distances due to pain and that he wears inserts in his shoes.  He further stated that he uses a cane because of his foot, ankle, and back pain.  He told the examiner that he weighed 335 pounds.  The examiner diagnosed pes planus.

On June 2012 VA foot examination, the examiner noted that the Veteran does not have another foot condition (other than pes planus).  On June 2012 VA ankle conditions examination, the examiner diagnosed Achilles contracture.

Following examination of the Veteran's feet and ankles and a review of the record, she opined that although the Veteran was treated for plantar callosities in service and was noted to have pes planus, his STRs do not indicate that pes planus itself was symptomatic in the military.  She indicated that the Veteran served on active duty for less than 3 years and that pes planus is a normal variant of foot alignment.  Additionally, she concluded that all of the Veteran's current symptoms are related to his pes planus and that pes planus was likely exacerbated by the Veteran's body habitus (with self-reported height and weight, he has a body mass index of 44.8, placing him in the morbidly obese category).  The examiner further indicated that the Veteran does not have evidence of paralysis of the sciatic nerve and that he did not complain of symptoms related to the MTP joint, nor did he have pain in that area on physical examination testing.  The examiner opined that the Veteran's current complaints are related to rigid pes planus, which is not related to military service.  She stated that his current issues are likely related to obesity with causes of overload to the feet and ligaments, attenuating the structures and causing them to become incompetent.

On July 2012 VA peripheral nerves examination, the examiner opined that the Veteran's "DJD lower extr., 1st MPJ right foot, bilateral gastrognemuis [sic] equinus, bilateral pes planus/valgus, functional hallux limitus is at least as likely related to condition[s] treated for in military service."  He further noted that nerve entrapment was not found on the present examination and so he was unable to render an opinion regarding this issue.

In August 2013, the impression was bilateral pes planus.

In April 2014, a VA physician provided an addendum opinion.  He stated that the Veteran's "djd, peripheral nerve condition, first metatarsocuneiform joint, bilateral gasctroc [sic] equinus, bilateral pes valgo planus, and functional hallux limitus are less likely than not related to military service."  The physician stated that the Veteran was in service for 3 years as a cargo specialist and there is no evidence of wartime deployment.  The examiner noted that the Veteran did have a profile for a corn on his foot and had inserts recommended to him for pes planus, in addition to a few foot complaints in service (for blisters and a corn) and a provisional diagnosis of pes planus; however, he noted that this diagnosis was present on one occurrence for the pes planus.  The examiner concluded that it is more likely that the Veteran being overweight has stressed his joints post military service to his current condition.

It is not in dispute that the Veteran has been diagnosed with a right great toe disability, bilateral gastrocnemius equinus, bilateral pes valgo planus, functional hallux limitus, and nerve entrapment.

The preponderance of the evidence is against a finding that such disabilities became manifest in service.  Significantly, the June 2012 VA examiner and April 2014 VA physician specifically opined that while the Veteran was treated for foot complaints in service, such are unrelated to his present disabilities.  The VA examiner noted that the Veteran's STRs do not indicate that his pes planus was symptomatic in service and that instead, his pes planus and other foot/ankle disabilities are more likely related to his obesity.  Similarly, the April 2014 physician found that the Veteran being overweight has likely stressed his joints post military service and caused his current condition.   As these opinions were made after a review of the record and they contain a clearly supported medical explanation with citation to the factual record, the Board finds them to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  

The preponderance of the evidence is also against a finding that service connection for arthritis of the toe is warranted on a presumptive basis.  The records do not include evidence of a disability of the right great toe within the first post-service year.  Indeed, the first documented report of such is not until many years after service.  

The Board has considered the Veteran's lay statements of foot/ankle symptomatology and treatment in service that has continued since; however, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the onset and etiology of a foot or ankle disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (laypersons are not competent to diagnose cancer).  Such matters require medical knowledge.  In this case, the Board finds that the onset and etiology of foot/ankle disability requires medical expertise.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to onset or medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic/musculoskeletal conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.   

Consequently, service connection for a right great toe disability on a presumptive basis under 38 U.S.C.A. § 1112 is not warranted.

The Board has also considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  As noted above, the record does not include reports of a foot/ankle disability until many years following service.  Again, the Board has considered the Veteran's lay statements of foot/ankle symptoms in service and continuously thereafter, but has determined that such assertions lack probative value.  Thus, the preponderance of the evidence is against a finding of continuity of symptomatology since service.

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  The Board emphasizes the multi-year gap between discharge from service (1986) and initial treatment in 2006 (20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

What remains for consideration is whether in the absence of a showing of onset in service or within the presumptive period of continuity since, the right great toe disability, bilateral gastrocnemius equinus, bilateral pes valgo planus, functional hallux limitus, and nerve entrapment may somehow otherwise be related to the Veteran's service.  In this regard, there is both positive and negative evidence.

The positive evidence consists of a May 2012 private treatment record noting the possibility that the Veteran's current foot conditions has their onset in service and the July 2012 VA examiner's opinion that the Veteran's "DJD lower extr., 1st MPJ right foot, bilateral gastrognemuis [sic] equinus, bilateral pes planus/valgus, functional hallux limitus is at least as likely related to condition treated for in military service."  The private physician and VA examiner provided no rationale for their opinions.  

The negative evidence consists of the June 2012 VA examiner's and April 2014 VA physician's opinions that the Veteran's current claimed disabilities are unrelated to service.  Both found that the Veteran's present foot/ankle complaints and current foot/ankle diagnoses were more likely attributable to his body habitus, specifically that his body mass index shows he is morbidly obese.  They noted that being overweight has stressed the Veteran's joints.  In forming their opinions, the VA examiner and VA physician reviewed the entire record, including the positive opinion of record and the Veteran's lay statements, and cited to the factual record, including the Veteran's STRs.  Because the June 2012 VA examiner and April 2014 VA physician expressed familiarity with the record, and cited to supporting factual data, their opinions are highly probative evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301 ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, given that the opinions were based on a review of the complete record and were accompanied by a rationale, the Board finds such opinions are highly probative and material to the Veteran's claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board again notes that it has considered the Veteran's lay statements regarding the etiology of his feet/ankle disabilities and specifically, that he attributes such disabilities to service.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana, 24 Vet. App. at 428.  Whether arthritis of the toe or a disability of the foot/ankle which the Veteran currently suffers from may be related to service requires medical expertise to determine because such involve complex medical matters involving internal processes.  The Veteran is not competent to provide such an opinion as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to his currently claimed disabilities.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic/musculoskeletal conditions.  See King, 700 F.3d at 1345.  

In sum, the preponderance of the evidence is against associating the currently diagnosed right great toe disability, bilateral gastrocnemius equinus, bilateral pes valgo planus, functional hallux limitus, and nerve entrapment with his service.  In making this determination the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the claims, and the rule does not apply. Gilbert, 1 Vet. App. at 55.  Therefore, the appeal in these matters must be denied.


ORDER

The claims for service connection for a right great toe disability, bilateral gastrocnemius equinus, bilateral pes valgo planus, functional hallux limitus, and nerve entrapment are reopened. 

Service connection for a right great toe disability, bilateral gastrocnemius equinus, bilateral pes valgo planus, functional hallux limitus, and nerve entrapment are denied.





______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


